        Case 1:19-cv-01590-SHR Document 41-1 Filed 09/09/20 Page 1 of 4
                                                                                          Exhibit A

                        COMMONWEALTH OF PENNSYLVANIA
                          OFFICE OF ATTORNEY GENERAL


IN THE MATTER OF:                                                             20-215-NFS/KLP

AUTO EQUITY LOANS OF DELAWARE, LLC
Inv. No. BCP-18-10-000168

                                         SUBPOENA
TO:
Auto Equity Loans of Delaware, LLC
c/o Douglas D. Herrmann
Pepper Hamilton LLP
1313 N. Market St, Suite 5100
Wilmington, DE 19899-1709


        YOU ARE HEREBY DIRECTED to produce, deliver or cause to be delivered, via E-
mail to Assistant Director Nicholas Smyth at nsmyth@attorneygeneral.gov, no later than the
close of business on July 24, 2020, the following information and/or copies of documents
relating to all vehicle title loans you made to consumers who have resided in or had a vehicle
registered in Pennsylvania during the time period described below (“Vehicle Title Loans”).
Unless otherwise noted, for the purposes of this subpoena, the relevant time period is January 1,
2016 to June 30, 2020:


   1. The name, address, account number, phone number, and email address of each borrower
      and co-borrower;
   2. The date of the Vehicle Title Loan or pledge;
   3. The initial principal balance of the Vehicle Title Loan;
   4. The amount of any and all charges, interest, fees or other considerations including, but
      not limited to, interest charges, finance charges, renewal fees;
   5. The complete payment records for each Vehicle Title Loan;
   6. The status or balance of the Vehicle Title Loan;
   7. If the Vehicle Title Loans have been transferred to a third party such as another lender or
      collection agency, when such transfer occurred, and the contact information for the third
      party;
    Case 1:19-cv-01590-SHR Document 41-1 Filed 09/09/20 Page 2 of 4




8. The status of any motor vehicle offered as collateral (or any other personal property
   offered as collateral for a loan), e.g. under contract for repossession, redeemed by
   consumer, repossessed, sold, in storage, etc.;
9. A list of all borrowers whose motor vehicles have been repossessed (including borrowers
   who subsequently redeemed the loan);
10. For each motor vehicle repossessed, the name and address of the company that
    repossessed the vehicle;
11. For each motor vehicle auctioned or otherwise sold, the name and address of the
    company that auctioned or sold the vehicle, and the name and address of the purchaser;
12. Any credit or judgment information furnished to any consumer reporting agencies;
13. A list of all liens which you have or had on vehicles registered in Pennsylvania;
14. A list of any outstanding lawsuits or judgments you have against consumers who have
    resided in or had a vehicle registered in Pennsylvania during the relevant time period;
15. Provide copies of any and all documents, including, but not limited to, correspondence, e-
    mails, notes, memoranda or other documents, related in any way to complaints, oral or
    written, by or related to Pennsylvania customers regarding a Vehicle Title Loan, for the
    period from January 1, 2018 to June 30, 2020. For each complaint, identify the name and
    address of the customer and response of Auto Equity Loans of Delaware, LLC
    (“Respondent”);
16. Documents, or a list which may be prepared and submitted in lieu thereof, setting forth
    the following information regarding each investigation by a public law enforcement body
    involving the Respondent:
        a. name of the public law enforcement body/entity and contact person;
        b. subject matter of the investigation;
        c. date you became aware of the investigation;
        d. modifications to business made in light of investigation; and
        e. status of the investigation.
17. A list of all business names used by Respondent and the type of entity (i.e., corporation,
    partnership, sole proprietorship) through which the Respondent does business;
18. Any and all documents, or a detailed written description which may be prepared and
    submitted in lieu thereof, showing Respondent’s organizational structure including
    parent(s) and all subsidiary and/or affiliated companies (i.e., corporate chart).
    Additionally, provide any and all documents, or a list which may be prepared and
    submitted in lieu thereof, identifying the function, address and telephone numbers of each
    entity in the structure;
19. Proof of current registration within the Commonwealth of Pennsylvania pursuant to the
    Business Corporation Law (15 Pa. C.S.A. Sec. 1101, et seq.) and/or the Fictitious Names


                                        Page 2 of 4
    Case 1:19-cv-01590-SHR Document 41-1 Filed 09/09/20 Page 3 of 4




   Act (54 Pa. C.S.A. Sec. 301, et seq.) whichever is appropriate for Respondent, including
   a list of all business names used by Respondent. If Respondent is organized and/or
   incorporated in a jurisdiction other than the Commonwealth of Pennsylvania, provide
   proof that Respondent has applied for and been issued a Certificate of Authority to
   engage in commerce within the Commonwealth of Pennsylvania pursuant to the Foreign
   Business Corporation Law, 15 Pa. C.S.A. § 4124;
20. Records and documents sufficient to identify all of Respondent’s personnel, or any other
    individuals working on behalf of or at the direction of Respondent, who traveled to
    Pennsylvania in the course of their professional duties or responsibilities; the date of
    travel to Pennsylvania; the location in Pennsylvania where the travel occurred; the
    purpose of the travel; and the name of all Pennsylvania residents to whom the travel
    related;
21. Documents or a list which may be prepared and submitted in lieu thereof, setting forth
    any and all offices or places of business used by Respondent. For each office or place of
    business, please state and/or provide:
        a. Mailing address;
        b. All telephone numbers;
        c. Leasing or purchase agreements; and
        d. Dates during which Respondent used such offices or places of business;
22. True and correct copies of any and all advertised and promotional materials/literature of
    Respondent distributed or made available to current or prospective customers in any
    medium including, but not limited to, brochures, postcards, mailers, direct mail, flyers,
    Internet, social media, websites and the like related to Vehicle Title Loans;
23. Copies of all policies and procedures concerning the origination of Vehicle Title Loans
    by Respondent;
24. Copies of all policies and procedures concerning the servicing of Vehicle Title Loans by
    Respondent, including but not limited to payments made by borrowers, collection
    activities on delinquent accounts, and the repossession of motor vehicles;
25. Copies of all policies and procedures concerning Respondent’s marketing activities;
26. Copies of all policies and procedures concerning Respondent’s solicitation of potential
    customers, including any protocol, practice or custom that applies when potential
    customers contact an Respondent centralized customer service center or a particular
    Respondent retail location; and
27. The complete consumer files, including but not limited to correspondence, e-mails, notes,
    memoranda, contracts, agreements, payment histories, for the following consumers:
        a. Rikki Straley
        b. William Hardy
        c. Kelley Koerner
        d. Valentina Saint Gourdin
        e. Edward Rayfield

                                       Page 3 of 4
        Case 1:19-cv-01590-SHR Document 41-1 Filed 09/09/20 Page 4 of 4




           f. Marie Kapes
           g. David Pearson

       This Subpoena is issued under authority granted to the Attorney General by § 919 of the
Act of April 9, 1929, (P.L. 177), 71 P.S. § 307-3, as amended.

                                            COMMONWEALTH OF PENNSYLVANIA
                                            JOSH SHAPIRO
                                            ATTORNEY GENERAL

Dated: June 25, 2020                By:     ____/s/ Nicholas F. B. Smyth_________________
                                            Nicholas F. B. Smyth
                                            Senior Deputy Attorney General

            FAILURE TO COMPLY WITH THIS SUBPOENA MAY RESULT
              IN A SUBPOENA ENFORCEMENT ACTION BEING FILED
                    AGAINST YOU PURSUANT TO 71 P.S. § 307-3.




                                          Page 4 of 4
